Case:16-05934-MCF13 Doc#:231 Filed:12/01/20 Entered:12/01/20 22:17:58                     Desc: Main
                           Document Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

  In re:

  EDGARDO NICOLAS MARTINEZ PEREZ                            Case No. 16-05934
                                                            Chapter 13



  Debtor

                 SUPPLEMENT TO OBJECTION TO PROOF OF CLAIM NO. 14
                        FILED BY CARMEN LUISA SEIJO CRUZ

 TO THE HONORABLE COURT:

       COMES NOW Debtor, represented by undersigned counsel, and very respectfully alleges and

 prays as follows:

       1.   On October 10, 2018, Carmen Luisa Seijo Cruz (hereinafter referred as the “Claimant”)

 filed Proof of Claim No. 14 as an unsecured claim in the amount of $374,278.53 (hereinafter referred

 as the “POC”).

       2.   On November 2, 2018, the Debtor filed an Objection to the POC because Claimant failed

 to include evidence to sustain the amount included in the POC. See, POC #176.

       3.   Thereafter, on November 17, 2018, Claimant filed a response to the Objection to the POC.

 See, POC #184.

       4.   The Debtor hereby informs that the State Court ordered the Claimant to address the issues

 pending with the POC. Accordingly, out of professional courtesy, in search of judicial economy, and

 in accordance with applicable rules of procedure, Debtor’s counsel contacted Claimant’s counsel on

 several occasions, in a good faith attempt to resolve this matter without the need for the Court’s

 intervention.

       5.   Notwithstanding the above, Claimant has acted in defiance of the Court’s Order and has

 ignored Debtor’s good faith attempts to resolve this matter.

       6.   It should be noted that more than 2 years has elapsed, and Claimant has failed to

 supplement the POC or provide any evidence to sustain the amount claimed in the POC.
Case:16-05934-MCF13 Doc#:231 Filed:12/01/20 Entered:12/01/20 22:17:58                         Desc: Main
                           Document Page 2 of 2

       7.    For the reason stated above, the Debtor respectfully requests from this Honorable Court

 to disallow the POC in its entirety.

       8.    Debtor is not in possession of Claimant’s social security number and/or their date of birth.

 Therefore, the Debtor respectfully requests to be relieved to comply with LBR 3007-1 (a) since the

 Debtor is unable to determine whether the Claimant is a service member as required by § 201 (b)(1)

 of the Service Members Civil Relief Act of 2003.

       WHEREFORE, it is respectfully request from this Honorable Court to enter an Order sustain-

 ing Debtor’s Objection to Proof of Claim #14 and for Proof of Claim #14 to be disallowed in its

 entirety.

 NOTICE: Within thirty (30) days after service as evidenced by the certification, and an additional
 three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
 whom this paper has been served, or any other party to the action who objects to the relief sought
 herein, shall serve and file an objection or other appropriate response to this paper with the Clerk’s
 office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other response
 is filed within the time allowed herein, the objection will be deemed unopposed and may be granted
 unless: (1) the requested relief is forbidden by law; (2) the requested relief is against public policy;
 or (3) in the opinion of the court, the interest of justice requires otherwise. If a timely opposition is
 filed, the court will schedule a hearing as a contested matter.

 CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically filed the
 above document with the Clerk of the Court using the CM/ECF system, which will send notification,
 upon information and belief, of such filing to the following: Chapter 13 Trustee and the United States
 Trustee and to all CM/ECF participants. We also certify that this same date we have mailed by United
 States Mail, first class postage prepaid, to:

       Lcdo. Ignacio Villamarzo García
       571 Sergio Cuevas Bustamante
       San Juan, PR 00918

       RESPECTFULLY SUBMITTED.
       In San Juan, Puerto Rico this 1st day of December 2020.

                                                       /s/ William Rivera Vélez
                                                       William Rivera Vélez
                                                       USDC No. 229408
                                                       P.O. Box 191059
                                                       San Juan, PR. 00919
                                                       Telephone: (787) 620-2856
                                                       Facsimile: (787) 777-1589
                                                       E-mail: wrvlaw@gmail.com
